

117 SRES 39 ATS: To authorize the installation of appropriate equipment and furniture in the Senate chamber for the impeachment proceedings of Donald John Trump, former President of the United States.
U.S. Senate
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 39IN THE SENATE OF THE UNITED STATESFebruary 8, 2021Mr. Schumer submitted the following resolution; which was considered and agreed toRESOLUTIONTo authorize the installation of appropriate equipment and furniture in the Senate chamber for the impeachment proceedings of Donald John Trump, former President of the United States.1.Authorization for equipment and furniture(a)In generalIn recognition of the unique requirements raised by the impeachment proceedings against Donald John Trump, former President of the United States, the Sergeant at Arms and Doorkeeper of the Senate shall install appropriate equipment and furniture in the Senate chamber for use by the managers from the House of Representatives and counsel for the former President in their presentations to the Senate during all times that the Senate is sitting for trial with the President pro tempore presiding. (b)ScopeThe appropriate equipment and furniture referred to in subsection (a) is as follows:(1)A lectern, a witness table and chair if required, and tables and chairs to accommodate an equal number of managers from the House of Representatives and counsel for the former President, which shall be placed in the well of the Senate.(2)Such equipment as may be required to permit the display of video or audio evidence, including video monitors and microphones, which may be placed in the chamber for use by the managers from the House of Representatives or counsel for the former President. (c)MannerAll equipment and furniture authorized by this resolution shall be placed in the chamber in a manner that provides the least practicable disruption to Senate proceedings.